Citation Nr: 1641156	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (CTS) as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for right carpal tunnel syndrome as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from September 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in October 2015 to obtain Social Security Administration (SSA) records, to download articles on peripheral neuropathy into VBMS that had not been transferred from the paper file to the VBMS file, and to obtain a VA medical opinion regarding aggravation.  All of the above was accomplished.  In December 2015 a VA physician opined that the Veteran's carpal tunnel syndrome is not caused or aggravated by his service-connected diabetes mellitus.  However, in an August 2016 informal hearing presentation (IHP), the Veteran's representative submitted additional medical evidence regarding a study showing that those with diabetes mellitus were much more likely to develop carpal tunnel syndrome than people who do not have diabetes mellitus.  In light of this new evidence the Board finds that the Veteran's claim must be remanded to the AOJ for an addendum medical opinion that takes into consideration this new medical evidence.  

Given that the Veteran's claims must be remanded, the AOJ will have the opportunity to review the newly submitted medical evidence and issue a supplemental statement of the case.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the same VA examiner who provided the December 2015 medical opinion regarding whether the Veteran's bilateral carpal tunnel syndrome is caused or aggravated by the Veteran's service-connected diabetes mellitus, and request an addendum opinion regarding the Veteran's bilateral carpal tunnel syndrome disability taking into account the medical article, Incidence and Determinants of Carpal Tunnel Decompression Surgery in Type 2 Diabetes, discussed by the August 8, 2016 informal hearing presentation regarding the incidence of CTS among people with diabetes mellitus.  The VA physician should also discuss the other medical articles previously submitted by the Veteran, in particular the NIH/NIND articles that were added to the VBMS file on July 31, 2015.  

If the same examiner is not available, the Veteran's claims file should be reviewed by another clinician.  

The examiner should review the file and opine whether in light of the medical evidence regarding incidence of carpal tunnel syndrome among diabetics whether it is at least as likely as not that the Veteran's bilateral carpal tunnel syndrome is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected diabetes mellitus.  A complete rationale should be given for all opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

2.  After completion of the above development, readjudicate the Veteran's claims.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

